KALODNER, Circuit Judge,
dissenting
I dissent for these reasons:
The sum of the majority’s disposition is that there were trial errors but they “were not such as to influence the determination of guilt.” Implicit in that determination is a holding that the admitted trial errors were not of a prejudicial dimension requiring a new trial.
I disagree for the reasons stated in my dissent from the panel’s opinion filed July 12, 1968, reported at 6 V.I. 659 (3 Cir. 1968). See Walker v. United States, 404 F.2d 900 (5 Cir. 1969); United States v. Guajardo-Melendez, 401 F.2d 35 (7 Cir. 1968), subsequently decided.
Stahl, Circuit Judge, joins in this dissent.